SANBORN, Circuit Judge
(dissenting). It is undoubtedly true that the city of Omaha has derived from the police power of the state the power to compel the Missouri Pacific Railway Company to construct such viaducts over its tracks at street crossings as are necessary to protect the health and safety of those who use the ordinary methods of traffic by carts, teams, and carriages upon its streets. But this power is not without limit. It is not so great as to enable the city practically to confiscate the property of a railroad company when neither the safety, health, nor morals of the public demand such action. It is limited by the constitútional prohibition of the taking of private property without just compensation.
The street railway company is a corporation operating for gain for the benefit of its stockholders, private citizens. It has no right to occupy or use this street, or any street in the city of Omaha, without a license or grant from the city. Its use of the street, permitted by the city, is not an ordinary but an additional and extraordinary use. The street railway company cannot demand of the city that it shall expend $50,000, or any sum whatever, to carry its cars over the tracks of this railway company, or elsewhere upon the streets of the city. *520And as the- city is not required to do this, its attempt to compel the-railway company .to expend, for the private benefit of the street car company and its stockholders, $50,000 more than is necessary- to provide a safe, sufficient, and convenient viaduct for all the ordinary traffic upon the street by teams, carts, and carriages, while it demands no expenditure by the street car company, is in my opinion unjustified by the necessity of the case, unreasonable, violative of the constitutional inhibition of the taking of private property without just compensation, and confiscatory. Carolina Central R. R. Co. v. Wilmington Street Ry. Co., 120 N. C. 520, 26 S. E. 913, 914; Briden v. New York, N. H. & H. R. Co., 27 R. I. 569, 65 Atl. 315, 317; People v. Adams, 88 Hun, 122, 126, 34 N. Y. Supp. 579; People v. Adams, 147 N. Y. 722, 42 N. E. 725; Conshohocken R. Co. v. Pennsylvania R. Co., 15 Pa. Co. Ct. R. 445; Detroit, Ft. Wayne & Belle Isle Ry. Co. v. Osborn, 189 U. S. 383, 390, 23 Sup. Ct. 540, 47 L. Ed. 860; West Jersey & S. R. Co. v. Atlantic City & S. Traction Co., 65 N. J. Eq. 613, 56 Atl. 890.
The plan of the viaduct proposed by the city provides for the raise .of the grade of Forty-Sixth street, which crosses Dodge street, on which the viaduct is to be built, at right angles at the western approach to the bridge, 3 feet, and makes the grade of the western approach 6.5 feet. A raise of the grade of the imaginary boulevard that the citytclaims may in some future time be built across Dodge street on the site of the Saddle Creek sewer 3 feet, a grade of 6.5 feet on the eastern approach, and a bridge floor 2 feet instead of 7 feet in thickness, which the engineers testify is equally safe and efficient, would bring all of the eastern approach west of the Saddle Creek sewer and would avoid the necessity of the expense of extending the eastern approach more than 200 feet over the imaginary boulevard and beyond the sewer. The requirement of that expenditure is in my opinion unjustified by necessity, obviously unreasonable and confiscatory, and the city ought to be enjoined from compelling it.
The order of the city attempts to impose upon the railway company a penalty of $100 for every day it delays in the construction of the viaduct. I think that the plans provided by the city were, at the time the order was made, so confused that it was not possible to determine with reasonable certainty their meaning, and that it was impracticable to follow them. For these reasons I am unable to concur in the view of the majority that the decree below should be affirmed. It.- seems to me that it ought to be reversed, and the city ought to be enjoined from enforcing its order for the construction of the viaduct according to its present scheme.